DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment of 17 December 2021, claims 1, 7, and 11 are amended and claims 6, 8, and 13-15 are withdrawn (see “Election/Restrictions” below), leaving claims 1-15 pending with claims 1-5, 7, and 9-12 presented for examination.

Election/Restrictions
Applicant's election with traverse of Species II (figs 4 and 5) and corresponding to claims 1-7 and 9-12 in the reply filed on 17 December 2021 is acknowledged.  The traversal is on the ground(s) that “claims are part of the disclosure such that a combination provided in the claims is specifically disclosed even if not all shown in a single drawing figure” (Remarks page 7). This argument appears to be in response to Examiner’s comments on page 4 of the Restriction Requirement, where Examiner pointed out that claims 9-15 are not supported by the disclosure, and the argument does not appear to be traversing the Restriction Requirement itself. Applicant’s amendments to claims 1 and 7 have obviated the comments made on page 4 of the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 6, 8, and 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2021.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  “an person” in their respective third lines.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 
Claims 1 and 7 recite “a bib being worn on [a] person” which structurally relies on a human wearer, and a human organism is non-statutory subject matter. This rejection may be overcome by amending the recitation to a proper functional recitation (e.g., --a bib configured to be worn on a person--).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 20070006357 A1).

As to claim 11, Hall discloses a moisture wicking assembly being configured to be worn on an person for absorbing moisture and containing dropped food (figs 1-3), .  

    PNG
    media_image1.png
    396
    454
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20070250978 A1).

As to claim 1, Peterson discloses a moisture wicking bib assembly being configured to be worn on a person for absorbing moisture and containing dropped food, said assembly comprising:
a bib being worn on an person wherein said bib is configured to cover a torso of the person (article of absorbent clothing 1 includes an absorbent portion 2), said bib having a first layer being comprised of a moisture wicking material wherein said first layer is configured to draw moisture inwardly therein (para. 0022 discloses, “The outermost shell layer 6 includes an inner and an outer surface and comprises a material that more easily passes moisture and quickly dries. The outermost shell layer 6 may comprise cotton knit, fleece, flannel, terry cloth, thermal knit, velour and the like;” see modification below regarding the limitation “wicking”), said bib having a second layer being comprised of a fluid absorbent material wherein said middle layer is configured to absorb moisture being wicked by said first layer (para. 0022 discloses, “A layer of absorbent material 7 that includes an inner and outer surface rests directly under and in contact with the outermost shell layer 6. The layer of absorbent material 7 may comprise 6.”), said bib having a third layer being comprised of a fluid impermeable material wherein said third layer is configured to inhibit being penetrated by moisture having been absorbed by said second layer (para. 0022 discloses, “A layer of waterproof or water resistant material 9 which includes an inner surface and an outer surface rests directly underneath the layer of absorbent material 7. The layer of water resistant material 9 may be comprised of, but not limited to, vinyl or plastic or other material that prevents moisture from being exposed to the skin of the wearer.”).  
Although Peterson’s outermost shell layer 6 functions in the same manner as the claimed moisture wicking material, to include drawing moisture inwardly (Peterson para. 0022 discloses, “a material that more easily passes moisture”), Peterson does not use the term “wicking.” Peterson does disclose a third layer of material that may be the same material as the exterior shell that “operates as a moisture barrier while wicking moisture away from the skin of the wearer” (Peterson para. 0008). Therefore, even though Peterson does not disclose the outermost shell layer 6 wicks, Peterson does disclose a third layer that is the same type as the exterior shell layer 6 does wick, so one of ordinary skill would understand that Peterson’s outermost shell layer 6 also wicks.
Even so, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the Peterson’s “material that more easily passes moisture and quickly dries” (para. 0022) to be capable of “wicking moisture” (para. 0008), since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the Peterson’s “material that more easily passes moisture and quickly dries” (para. 0022) to be capable of “wicking moisture” (para. 0008), for the purpose of 

As to claim 2, Peterson as modified discloses the assembly according to claim 1, wherein said first layer has a front surface and a back surface (figs 3A and 3B), said front surface being exposed when said bib is worn on the person wherein said first layer is configured to contact food and liquids spilled by the person (capable of being exposed and intended to be exposed, capable of contacting and intended to contact food and liquids, see para. 0022).  

As to claim 3, Peterson as modified discloses the assembly according to claim 2, wherein said second layer has a forward surface and a rearward surface (figs 3A and 3B), said forward surface being bonded to said back surface of said first layer such that said second layer is in fluid communication with said first layer (Examiner notes that the term "bond" (in the verb sense) is very broad and has a definition of "to hold or be held together, as by a rope or an adhesive; bind; connect" (Defn. No. 14 of "Collins English Dictionary – Complete and Unabridged, 12th Edition" entry via TheFreeDictionary.com), stitched seam 15 connects the layers and so is considered to “bond”).  

As to claim 4, Peterson as modified discloses the assembly according to claim 3, wherein said third layer has a frontmost surface and a rearmost surface (fig 3B), said frontmost surface being bonded to said rearward surface of said second layer (Examiner notes that the term "bond" (in the verb sense) is very broad and has a definition of "to hold or be held together, as by a rope or an adhesive; bind; connect" 

As to claim 5, Peterson as modified discloses the assembly according to claim 1, wherein said bib has a lower edge (at 15) and an upper edge (at 4), said upper edge having a concavely arcuate portion with respect to said lower edge to define a neck space between a pair of horns each extending upwardly from said bib wherein said neck space is configured to accommodate a neck of the person (fig 1), wherein each of said horns is configured to be wrapped around the neck of the person for retaining said bib on the person's torso (fig 1).  

As to claim 7, Peterson discloses a moisture wicking bib assembly being configured to be worn on a person for absorbing moisture and containing dropped food, said assembly comprising:
a bib being worn on a person wherein said bib is configured to cover a torso of the person (article of absorbent clothing 1 includes an absorbent portion 2), said bib having a first layer being comprised of a moisture wicking material wherein said first layer is configured to draw moisture inwardly therein (para. 0022 discloses, “The outermost shell layer 6 includes an inner and an outer surface and comprises a material that more easily passes moisture and quickly dries. The outermost shell layer 6 may comprise cotton knit, fleece, flannel, terry cloth, ” see modification below regarding the limitation “wicking”), said bib having a second layer being comprised of a fluid absorbent material wherein said middle layer is configured to absorb moisture being wicked by said first layer (para. 0022 discloses, “A layer of absorbent material 7 that includes an inner and outer surface rests directly under and in contact with the outermost shell layer 6. The layer of absorbent material 7 may comprise cotton batting and absorbs moisture that passes through layer 6.”), said bib having a third layer being comprised of a fluid impermeable material wherein said third layer is configured to inhibit being penetrated by moisture having been absorbed by said second layer (para. 0022 discloses, “A layer of waterproof or water resistant material 9 which includes an inner surface and an outer surface rests directly underneath the layer of absorbent material 7. The layer of water resistant material 9 may be comprised of, but not limited to, vinyl or plastic or other material that prevents moisture from being exposed to the skin of the wearer.”),
said first layer having a front surface and a back surface (figs 3A and 3B), said front surface being exposed when said bib is worn on the person wherein said first layer is configured to contact fluids from the person (capable of being exposed and intended to be exposed, capable of contacting and intended to contact food and liquids, see para. 0022),
said second layer having a forward surface and a rearward surface (figs 3A and 3B), said forward surface being bonded to said back surface of said first layer Page 3 of 8such that said second layer is in fluid communication with said first layer (Examiner notes that the term "bond" (in the verb sense) is very broad and has a definition of "to hold or be held together, as by a rope or an adhesive; bind; connect" (Defn. No. 14 of "Collins English Dictionary – Complete and Unabridged, 12th Edition" entry via TheFreeDictionary.com), stitched seam 15 connects the layers and so is considered to “bond”),

said bib having a lower edge (at 15) and an upper edge (at 4), said upper edge having a concavely arcuate portion with respect to said lower edge to define a neck space between a pair of horns each extending upwardly from said bib wherein said neck space is configured to accommodate a neck of the person (fig 1), wherein each of said horns is configured to be wrapped around the neck of the person for retaining said bib on the person's torso (fig 1).  
Although Peterson’s outermost shell layer 6 functions in the same manner as the claimed moisture wicking material, to include drawing moisture inwardly (Peterson para. 0022 discloses, “a material that more easily passes moisture”), Peterson does not use the term “wicking.” Peterson does disclose a third layer of material that may be the same material as the exterior shell that “operates as a moisture barrier while wicking moisture away from the skin of the wearer” (Peterson para. 0008). Therefore, even though Peterson does not disclose the outermost shell layer 6 wicks, Peterson does disclose a third layer that is 
Even so, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the Peterson’s “material that more easily passes moisture and quickly dries” (para. 0022) to be capable of “wicking moisture” (para. 0008), since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the Peterson’s “material that more easily passes moisture and quickly dries” (para. 0022) to be capable of “wicking moisture” (para. 0008), for the purpose of trapping spills on the interior layer of the bib to prevent transferring the moisture to other surfaces.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 20070250978 A1) as applied to claim 7 above, and further in view of Hall (US 20070006357 A1).

As to claim 9, Peterson does not disclose the assembly according to claim 7, further comprising a pouch being positioned on said front surface of said first layer, said pouch having an opening being aligned with a bounding edge of said neck space.  
Hall teaches a similar assembly (protective bib, title) including a pouch being positioned on said front surface of said first layer (pouch 12), said pouch having an opening (closed by 14) being aligned with a bounding edge of said neck space (see figs).


As to claim 10, Peterson as modified discloses the assembly according to claim 9, further comprising a pad being insertable into said pouch (cloth 20), but does not disclose said pad being comprised of a moisture wicking material wherein said pad is configured to wick moisture from spilled drink or food therein.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pad comprised of a moisture wicking material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pad comprised of a moisture wicking material for preventing liquids wiped up by the cloth from transferring to other objects.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20070006357 A1).

As to claim 12, Hall discloses the assembly according to claim 11, further comprising a pad being insertable into said pouch (cloth 20), but does not disclose said pad being comprised of a moisture wicking material wherein said pad is configured to wick moisture from spilled drink or food therein.

Furthermore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pad comprised of a moisture wicking material for preventing liquids wiped up by the cloth from transferring to other objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732